                                                             USDC SDNY
UNITED STATES DISTRICT COURT                                 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                    DOC #: _________________
                                                             DATE FILED: 6/29/2021

              -against-
                                                                      19 Cr. 678-2 (AT)

LATESHA MILLS,                                                            ORDER

                       Defendant.
ANALISA TORRES, District Judge:

       The sentencing scheduled for June 30, 2021, at 2:00 p.m. shall take place in Courtroom
14C of the United States Courthouse, 500 Pearl Street, New York, New York 10007.

       SO ORDERED.

Dated: June 29, 2021
       New York, New York
